
	

114 HRES 267 IH: Expressing support for the designation of May as National Lacrosse Month.
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 267
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Ruppersberger (for himself, Mrs. Watson Coleman, Ms. Brown of Florida, Mr. Hastings, Mr. Heck of Nevada, and Mr. Dold) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of May as National Lacrosse Month.
	
	
 Whereas lacrosse is the fastest-growing sport in the United States, with every segment of the game showing growth and more than half of the players competing at the youth level, for individuals who are 15 years of age or younger;
 Whereas, since 2010, the number of high schools sponsoring boys’ and girls’ lacrosse has increased by 34 percent and 36 percent, respectively, and the number of colleges sponsoring men’s and women’s National Collegiate Athletic Association (NCAA) lacrosse has increased by 34 percent and 38 percent, respectively;
 Whereas there are increasing opportunities to participate in professional lacrosse for men and for post-collegiate club and international play for both men and women;
 Whereas lacrosse is a unique team sport with physiological demands including endurance, speed, strength, agility, and sport-specific skills;
 Whereas US Lacrosse is the national governing body of men’s and women’s lacrosse; Whereas US Lacrosse is a nonprofit corporation and has more than 430,000 members in 67 regional chapters in 45 States across the United States;
 Whereas, through responsive and effective leadership, US Lacrosse provides programs and services to inspire participation while protecting the integrity of the sport;
 Whereas US Lacrosse is actively engaged in numerous interventions focused on reducing the risk of injury in both men’s and women’s lacrosse, and has been recognized among the national sports medicine community for its collaboration and proactivity in this regard;
 Whereas the board of US Lacrosse established the Sports Science and Safety Committee in 1999 to serve as a source of lacrosse sport safety education for the entire lacrosse community;
 Whereas the Sports Science and Safety Committee, using existing sports medicine literature and new research initiatives, seeks to grow the body of lacrosse safety knowledge in order to objectively advise US Lacrosse and the lacrosse community on factors that may enhance the safety and quality of experience in the sport of lacrosse at all levels;
 Whereas, led by the Sports Science and Safety Committee, US Lacrosse has committed significant resources toward the study, understanding, and analysis of injuries in men’s and women’s lacrosse throughout the 16-year history of the Committee;
 Whereas, from video analysis studies to head acceleration research, US Lacrosse has funded and sought greater understanding of concussion injury mechanisms;
 Whereas, given the incidence and importance of head injury in the sport of lacrosse, US Lacrosse has developed a Concussion Management Plan that contains guidelines for teams, clubs, and leagues to consider and requires all US Lacrosse Gold Stick organizations to have a concussion management plan;
 Whereas US Lacrosse and the Centers for Disease Control and Prevention (CDC) have partnered to develop a number of educational resources regarding concussions that contain practical, easy-to-use information designed to help reduce the numbers of this type of injury;
 Whereas US Lacrosse believes that a safe and positive playing experience starts by knowing the rules and how to appropriately and effectively coach, officiate, and play the game;
 Whereas, through its certified training programs to ensure athlete safety, US Lacrosse commits significant resources to the proper training of officials and coaches for both men’s and women’s lacrosse;
 Whereas US Lacrosse, in concert with safety and medical experts, constantly evaluates its game rules and equipment requirements to ensure athlete safety, including through actions such as revising its rules to increase the limitations on body contact in youth boys’ lacrosse;
 Whereas, in January 2012, US Lacrosse established a task force with ASTM International’s Committee F–8 on Sports Equipment and Facilities to create a standard for women’s lacrosse headgear that provides an appropriate level of protection, does not increase the risk of injuries to other players, and maintains the rules, culture, and traditions of this unique women’s sport;
 Whereas there have been no reported catastrophic or severe brain injuries in women’s lacrosse as of the end of April 2015, and although stick and ball impacts are the most common mechanism of concussive injury in women’s lacrosse, head injuries and concussions in women’s lacrosse occur less frequently than in women’s soccer or ice hockey;
 Whereas, although body-to-body impacts are the most prevalent mechanism of head injury in men’s lacrosse, head injuries and concussions in men’s lacrosse occur less frequently than in football or ice hockey; and
 Whereas US Lacrosse continues to fund and lead research, develop programs, and work to educate its membership to ensure the safety of all participants in both men’s and women’s lacrosse: Now, therefore, be it
	
 That the House of Representatives— (1)supports National Lacrosse Month; and
 (2)commends the leadership and programming efforts of US Lacrosse to raise awareness, prevent injuries, and increase overall safety across all levels of the game of lacrosse.
			
